DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I. in the reply filed on September 9th, 2022 is acknowledged.
Claims 17-23 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 9th, 2022.
In future claim sets please use the appropriate status identifier for claims withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the Applicant sets forth the limitation that the feature does not extend through the current collector from the top surface of the current collector to the opposite bottom surface of the current collector.  However, the applicant also states in claim 5 upon which it depends, that the adhesive pattern passes through the current layer and extends from the top surface of the current collector to the bottom surface of the current collector.  Given that the adhesive is disposed within the feature of the current collector (as in claim 1), and further passes through the current collector layer as in claim 5, claim 11 is indefinite, whereby the feature as described possesses two contradictory limitations.  
Therefore, claim 11 will be read such that there is an “additional feature that does not extend through the current collector from the top surface of the current collector to the opposite bottom surface of the current collector”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claim 11, the Applicant sets forth the limitation that the feature does not extend through the current collector from the top surface of the current collector to the opposite bottom surface of the current collector.  However, the applicant also states in claim 5 upon which it depends, that the adhesive pattern passes through the current layer and extends from the top surface of the current collector to the bottom surface of the current collector.  Given that the adhesive is disposed within the feature of the current collector (as in claim 1), and further passes through the current collector layer as in claim 5, claim 11 does not appear to provide enough information to further limit the claim.  
Therefore, claim 11 will be read as discussed above in the 112(b) rejection.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 10, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (U.S. PGPub US 2013/0260205 A1), hereinafter Kwon.
	Regarding claim 1, Kwon discloses a flexible secondary battery comprising a current collector within the current collector layer comprising a plurality of through-holes (Abstract, [0011]-[0013], Fig. 4), whereby the feature is for example through-holes, thus reading on “a current collector layer comprising a current collector comprising a feature”.  Kwon further discloses positive (ref. 10) and negative (ref. 70) electrode layers (i.e., active layers) disposed on a current collector ([0011], [0057],  refs. 20, 60) and fixed to the surface of the current collector layer by an adhesive layer ([0074-[0075], [0082]-[0084],, and Figs. 4, ref. 200), thus reading on “the active material layer is fixed on a top surface of the current collector layer by the adhesive pattern”, whereby the adhesive at least fills some of the through-holes of the current collector ([0019]-[0020], [0028]-[0029], [0083], Figs. 4), thus reading on “adhesive pattern comprising an adhesive and disposed in the feature of the current collector”.  Furthermore, Kwon discloses binding pillars (Fig. 4, ref. 200) passing through an electrode layer (Fig. 4ref. 10), a current collector (Fig. 4, ref. 20), etc. ([0019], [0030], [0056], [0082], Annotated Fig. 4), whereby Kwon discloses that the binding pillar material is an insulating binder material such as a polymer-based binder material ([0082]), thus reading on “the adhesive pattern extends between the current collector layer and the active material layer”.  The instant specification also discloses that the binder material may include an insulating binder material such as a polymer-based binder material ([0063]).  Since Kwon provides all the limitations of claim 1, the electrode structure is therefore provided.

    PNG
    media_image1.png
    298
    649
    media_image1.png
    Greyscale

Annotated Figure 4 (Kwon)




	Regarding claim 2, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the electrode structure of claim 1.  Kwon further discloses a preferable range of thicknesses for a current collector of about 1 µm to 100 µm ([0014], [0066]), whereby a current collector with a thickness of 57 µm is further disclosed (See Examples 1-2).  Kwon further discloses the thickness of the first or second adhesive is in a range of about 0.01 µm to 100 µm ([0021], [0024], [0078]).  Since Kwon discloses a current collector thickness of greater than 1 and less than 100 µm, and also discloses an adhesive thickness of greater than 0.01 and less than 100 µm, it is inherent that the thickness of the current collector plus the adhesive thickness is greater than the thickness of the current collector alone, thus possessing the claim limitation “a distance between a top surface of the adhesive pattern and a bottom surface of the current collector layer is greater than a thickness of the current collector layer”.   Furthermore, Kwon discloses (See Annotated Fig. 4) a distance between a top surface of the adhesive (i.e., binding pillar) and a bottom surface of the current collector is greater than the thickness of the current collector layer.  



    PNG
    media_image2.png
    353
    697
    media_image2.png
    Greyscale

Annotated Figure 4 (Kwon)
  
	Regarding claims 3, 4 and 5, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the electrode structure of claim 1.  Furthermore, Kwon discloses binding pillars (i.e., adhesive layer) passing through a first electrode layer and first current collector as discussed above in claim 1 ([0019], [0030], [0056], Fig. 4, ref. 200), See Annotated Fig. 4), whereby the binding pillar passes through the current collector from the top surface of the current collector layer in at least a direction towards a bottom surface of the current collector layer, thus reading on “adhesive pattern extends from the top surface of the current collector layer in a direction towards a bottom surface of the current collector layer”, and further reading on “the adhesive pattern passes through the current collector layer and extends from a top surface of the current collector to a bottom surface of the current collector”.  Furthermore, Kwon discloses a width of the binding pillar (i.e., adhesive layer) on the top surface of the current collector that is greater than a width of the adhesive pattern in the through-holes of the current collector (See Annotated Fig. 4.), thus at least possessing the claim limitation, “a maximum width of the adhesive pattern on the top surface of the current collector layer is greater than a maximum width of the adhesive pattern in the feature of the current collector.”. 


    PNG
    media_image3.png
    283
    693
    media_image3.png
    Greyscale

Annotated Figure 4 (Kwon)

    PNG
    media_image4.png
    275
    678
    media_image4.png
    Greyscale

Annotated Figure 4 (Kwon)

Regarding claim 6, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the electrode structure of claim 1.  Kwon further discloses all the limitations of claim 5 as above.  Furthermore, Kwon discloses that the adhesive pattern is between the active material layer (Fig. 4, ref. 10, 70) and the current collector (Fig. 4, refs. 20, 60) (See Annotated Fig. 4).

    PNG
    media_image1.png
    298
    649
    media_image1.png
    Greyscale

Annotated Figure 4 (Kwon)

	Regarding claim 7, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the electrode structure of claim 1.  Kwon further discloses all the limitations of claim 5 as above.  Kwon further discloses a positive (ref. 10) and negative (ref. 70) active material, wherein the positive active material is on a side of the current collector layer opposite the negative electrode active material (See Annotated Figs. 4-5), thus reading on “the active material layer comprises an upper active material layer and a lower active material layer, wherein the lower active material layer is on a side of the current collector layer opposite the upper active material layer”.  Furthermore, Kwon discloses the adhesive pattern extends from the current collector layer (e.g., refs. 20, 60) to the lower active material layer (e.g., positive active material, ref. 10), whereby lower active material is fixed on a bottom surface of the current collector layer (e.g., second current collector layer as in ref. 20, See Annotated Fig. 4) by the binding pillars as discussed above, thus reading on “the lower active material layer is fixed on a bottom surface of the current collector layer by the adhesive pattern”.  Kwon further discloses adhesive (ref. 200) disposed in the through-holes of the current collector (Fig. 4, ref. 60), wherein the adhesive extends between the current collector layer and the positive active material layer (e.g., See Annotated Fig. 4, ref. 10), thus reading on “the adhesive pattern extends from the current collector layer to the lower active material layer, and the lower active material layer is fixed on a bottom surface of the current collector layer by the adhesive pattern”.     

    PNG
    media_image5.png
    298
    706
    media_image5.png
    Greyscale

Annotated Figure 4 (Kwon)

	Regarding claim 8, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the electrode structure of claim 1.  Kwon further discloses all the limitations of claim 5 as above.  Kwon further discloses all the limitations of claim 7 as above.  Kwon further discloses a preferable range of thicknesses for a current collector of about 1 µm to 100 µm ([0014], [0066]), whereby a current collector with a thickness of 57 µm is further disclosed (See Examples 1-2).  Kwon further discloses the thickness of the first or second adhesive is in a range of about 0.01 µm to 100 µm ([0021], [0024], [0078]).  Since Kwon discloses a current collector thickness of greater than 1 and less than 100 µm, and also discloses an adhesive thickness of greater than 0.01 and less than 100 µm, it is inherent that the thickness of the current collector plus the adhesive thickness is greater than the thickness of the current collector alone at least exemplified in Fig. 4 (See Annotated Fig. 4), thus at least possessing the claim limitation “a distance between a bottom surface of the adhesive pattern and the top surface of the current collector layer is greater than a thickness of the current collector layer”. 


    PNG
    media_image6.png
    315
    694
    media_image6.png
    Greyscale

Annotated Figure 4 (Kwon)

	Regarding claim 10, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the electrode structure of claim 1.  Kwon further discloses all the limitations of claim 5 as above.  Kwon further discloses all the limitations of claim 7 as above.  Kwon further discloses as discussed in claim 1 above the current collector within the current collector layer comprising a plurality of through-holes (Abstract, [0011]-[0013]), whereby the feature is for example through-holes, thus reading on “the feature extends through the current collector from the top surface of the current collector to the opposite bottom surface of the current collector”.         

	Regarding claim 12, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the electrode structure of claim 1.  Kwon further discloses all the limitations of claim 5 as above.  Kwon discloses the binding pillar (Fig. 4, ref. 200), which has a first pattern on the top surface of the current collector (Fig. 4, refs. 20, 60), as well as a second pattern on the bottom surface of the current collector (See Annotated Fig. 4), thus reading on “the adhesive pattern comprises a first adhesive pattern on the top surface of the current collector and a second adhesive pattern on the bottom surface of the current collector”.

    PNG
    media_image7.png
    300
    670
    media_image7.png
    Greyscale

Annotated Figure 4 (Kwon)

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al. (U.S. PGPub US 2013/0260205 A1), hereinafter Kwon as evidenced by Gilson (Gilson Company, Inc. ,2022).
	 Regarding claim 9, Kwon discloses all of the limitations as set forth above.  Kwon further discloses that the current collector is a woven stainless steel, for example ([0012], [0064], Examples 1-2, Fig. 4), whereby the woven stainless steel (WC-400S #400) provided by Gilson is a woven-wire sieve cloth that is a series of wires in a first direction woven with wires in a direction perpendicular to the first direction such that the woven-wire sieve cloth inherently possesses ridges and grooves.  Furthermore, Kwon discloses depositing the positive and negative electrode layers from a slurry directly on the woven stainless steel (Examples 1-2), whereby the contour of said positive/negative electrode layers reasonably follows the woven-wire sieve cloth and the inherent ridges and grooves, thus reading on “at least one of a bottom surface of the upper active material layer and a top surface of the lower active material layer has a corrugated structure”.  (MPEP 2124 and 2131.01)	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PGPub US 2013/0260205 A1), hereinafter Kwon, as applied to claim 1 above.
Regarding claim 2, Kwon discloses all of the limitations as set forth above.  Kwon further discloses a current collector with a thickness of 57 µm, as well as a preferable range of thicknesses for a current collector of about 1 µm to 100 µm (Example 1, [0014], [0066]).  Kwon further discloses the thickness of the first or second adhesive is in a range of about 0.01 µm to 100 µm ([0021], [0024], [0078]).  Assuming arguendo that Kwon does not meet the claim limitation, Kwon necessarily possesses the claim limitation for the following reasons.
Kwon teaches in [0066] and [0078] that when the thicknesses of the adhesive and current collector layers are too small it is highly likely that the adhesive and current collector layers may be destroyed during manufacturing, whereas when the thickness of the adhesive and current collector layers are too great flexibility is reduced, thereby suggesting a range of thicknesses for the adhesive or current collector layers of about 1 to 100 µm.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have chosen current collector and adhesive layer thicknesses, whereby, for example, the distance between a top surface of the adhesive pattern and a bottom surface of the current collector layer is greater than a thickness of the current collector layer, such that the thickness of current collector and adhesive layers are not destroyed during manufacturing while still providing flexibility with a reasonable expectation of success.  

Regarding claim 13, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the electrode structure of claim 1.   Kwon further discloses a preferable range of thicknesses for a current collector of about 1 µm to 100 µm ([0014], [0066]), whereby a current collector with a thickness of 57 µm is further disclosed (See Examples 1-2).  Kwon further discloses the thickness of the first or second adhesive is in a range of about 0.01 µm to 100 µm ([0021], [0024], [0078]).  Kwon does not explicitly state that the adhesive in disposed in the feature of the current collector, wherein a thickness of the adhesive pattern is less than the thickness of the current collector layer.
    Kwon teaches in [0066] and [0078] that when the thicknesses of the adhesive and current collector layers are too small it is highly likely that the adhesive and current collector layers may be destroyed during manufacturing, whereas when the thickness of the adhesive and current collector layers are too great flexibility is reduced, thereby suggesting a range of thicknesses for the adhesive or current collector layers of about 1 to 100 µm.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have chosen current collector and adhesive layer thicknesses, whereby, for example, the thickness of the adhesive layer is less than the thickness of the current collector layer, such that the thickness of current collector and adhesive layers are not destroyed during manufacturing while still providing flexibility with a reasonable expectation of success.  

Claims 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PGPub US 2013/0260205 A1), hereinafter Kwon, as applied to claims 1, 5, 7 above.
Regarding claim 8, Kwon discloses all of the limitations as set forth above.  Kwon further discloses a preferable range of thicknesses for a current collector of about 1 µm to 100 µm ([0014], [0066]), whereby a current collector with a thickness of 57 µm is further disclosed (See Examples 1-2).  Kwon further discloses the thickness of the first or second adhesive is in a range of about 0.01 µm to 100 µm ([0021], [0024], [0078]).  Assuming arguendo that Kwon does not meet the claim limitation, Kwon necessarily possesses the claim limitation for the following reasons.
Kwon teaches in [0066] and [0078] that when the thicknesses of the adhesive and current collector layers are too small it is highly likely that the adhesive and current collector layers may be destroyed during manufacturing, whereas when the thickness of the adhesive and current collector layers are too great flexibility is reduced, thereby suggesting a range of thicknesses for the adhesive or current collector layers of about 1 to 100 µm.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have chosen current collector and adhesive layer thicknesses, whereby, for example, the distance between a bottom surface of the adhesive pattern and the top surface of the current collector layer is greater than a thickness of the current collector layer, such that the thickness of current collector and adhesive layers are not destroyed during manufacturing while still providing flexibility with a reasonable expectation of success.  

Regarding claim 14, Kwon discloses all of the limitations as set forth above.  Kwon further discloses the upper and lower active material layers as discussed above in claim 7, whereby the upper active material is on the top surface of the current collector layer opposite the lower active material layer (Figs. 4-5). Kwon further discloses the binding pillar (i.e., adhesive) in the through-holes of the current collector (Figs. 4-5), that extend between the current collector layer and the lower active material layer (Fig. 4), whereby the lower active material layer is fixed on the bottom surface of the current collector layer by the binding pillar (Fig. 4).  
Kwon further discloses a preferable range of thicknesses for a current collector of about 1 µm to 100 µm ([0014], [0066]), whereby a current collector with a thickness of 57 µm is further disclosed (See Examples 1-2).  Kwon further discloses the thickness of the first or second adhesive is in a range of about 0.01 µm to 100 µm ([0021], [0024], [0078]).  However, Kwon does not disclose that the thickness of the lower adhesive pattern is less than the thickness of the current collector.    
Kwon teaches in [0066] and [0078] that when the thicknesses of the adhesive and current collector layers are too small it is highly likely that the adhesive and current collector layers may be destroyed during manufacturing, whereas when the thickness of the adhesive and current collector layers are too great flexibility is reduced, thereby suggesting a range of thicknesses for the adhesive or current collector layers of about 1 to 100 µm.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have chosen current collector and adhesive layer thicknesses, whereby, for example, a thickness of the lower adhesive pattern is less than the thickness of the current collector layer, such that the thickness of current collector and adhesive layers are not destroyed during manufacturing while still providing flexibility with a reasonable expectation of success.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PGPub US 2013/0260205 A1), hereinafter Kwon, as applied to claims 1, 5, 6 above and further in view of Fukui et al. (U.S. PGPub US 2004/0191631 A1), hereinafter Fukui.
Regarding claim 11, Kwon discloses all of the limitations as set forth above.  However, Kwon does not disclose the feature does not extend through the current collector from the top surface of the current collector to the opposite bottom surface of the current collector.  
Fukui teaches a metal foil current collector with projections and recesses that allow binder to penetrate in the spaces such that an anchor effect is created between the binder and the current collector to further improve adhesion of the active material particles to the current collector ([0021], [0033], Figs. 3-4, refs 1, 1a, 2, 2a).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kwon with the teachings of Fukui, whereby an additional feature as interpreted based on the 112(b) rejection above is included in the current collector, for example, projections and recesses of a metal foil, such that the additional features do not extend through the current collector from the top surface of the current collector to the opposite bottom surface of the current collector, and whereby the adhesive between the active material and current collector as above in claim 6 with a reasonable expectation of at least achieving a reasonable improvement in adhesion between the active material layer and the current collector.    

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (U.S. PGPub US 2013/0260205 A1), hereinafter Kwon, as applied to claims 1, 5, 7, 14 above, and further in view of Shenoy et al. (U.S. PGPub US 2013/0136973 A1), hereinafter Shenoy.
Regarding claims 15 and 16, Kwon discloses all of the limitations as set forth above.  Kwon further discloses a conductive thin film inserted between adjacent electrode layers having the same polarity ([0034]-[0035], [0045], [0088], Fig. 8, ref. 700).  However, Kwon does not explicitly state a conductive film on a bottom surface of the upper active material layer, wherein the conductive film conformally extends along the bottom surface of the upper active material layer.
Shenoy teaches a conductive film (e.g., metal) conformally deposited by molecular layer deposition on a pre-formed silicon substrate ([0006], [0033], Fig. 4, ref. 415), whereby the conformal deposition preserves the high anode to cathode contact area with, for example, a solid-state electrolyte ([0033], [0036]), as well as provides good electrical contact between terminals of the battery of a finished product ([0033]).  Similarly, the instant specification discusses a solid electrolyte provide between cathode structures (1000) and anode structures (2000) immediately adjacent to each other.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Kwon with the teachings of Shenoy, whereby a conformal conductive film is provided on the bottom surface of the upper active material layer (e.g., negative active material), thereby extending along the bottom surface of said upper active material layer such that the conductive film preserves the high anode to cathode contact area with a solid electrolyte, while providing good electrical contact between terminals of the battery (e.g., current collectors) with a reasonable expectation of success.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723